Citation Nr: 9933650	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  91-40 415	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel
INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955 and from April 1955 to August 1973.

This appeal arises from a July 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a total rating for 
compensation purposes based on individual unemployability.  
The veteran appealed, and the Board of Veterans' Appeals 
(Board) entered a decision in the case in January 1994.  In 
July 1994, reconsideration of that Board decision was ordered 
by the Chairman pursuant to 38 U.S.C.A. § 7103 (West 1991 & 
Supp 1999), and the case was remanded by an expanded panel of 
the Board in October 1994 for further development of the 
evidence.

The case was returned to the Board in August 1999. 
`

FINDINGS OF FACT

1.  Service connection is in effect for more than two 
disabilities in this case and one is rated as 60 percent 
disabling and there is sufficient additional disability to 
bring the combined rating to 70 percent.

2.  The veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.

CONCLUSION OF LAW

The requirements for a total rating for compensation purposes 
based on individual unemployability have been met.  
38 U.S.C.A. §§ 501, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
4.16(a) (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

When the Chairman of the Board grants a motion for 
reconsideration of a prior Board decision -- in this case the 
prior decision was a January 1994 Board decision -- the prior 
Board decision is vacated and the Reconsideration panel 
"sits in the same position as would a Board panel initially 
deciding the appeal" but "should employ current legal 
standards during its review . . . and . . . should consider 
all evidence received since the agency of original 
jurisdiction decision which was appealed to the BVA as having 
been received prior to the appellate decision."  VAOPGCPREC 
89-90 (Aug. 27, 1990); see also VAOPGCPREC 70-91 (Oct. 15, 
1991).  In this case, the January 1994 Board decision arose 
from an appeal of a July 1990 rating decision which denied a 
total rating for compensation purposes based on individual 
unemployability.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (1999).

In this case, service connection is in effect for the 
following disabilities with the following ratings assigned:  
arteriosclerotic heart disease with old myocardial infarction 
and angina, rated as 60 percent disabling; bursitis, right 
shoulder, rated as 10 percent disabling; hiatal hernia with 
reflux esophagitis, rated as 10 percent disabling; hearing 
loss, left ear, assigned a noncompensable rating; and 
urethritis, assigned a noncompensable rating.  The combined 
rating for the service-connected disabilities is 70 percent.  
Thus, the Board notes that the veteran meets the percentage 
requirements set forth is section 4.16(a), and the remaining 
question is whether he is unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities.

On remand from the Board, a field examination was conducted 
and the RO obtained medical records and examinations in 
accordance with the remand instructions.  On the December 
1994 Report of Field Examination, it was noted that the 
veteran's main complaints were chest pains upon lifting or 
occasional movements such as walking along with generalized 
arthritis.  Fellow workers and friends of the veteran 
provided statements as to the veteran's "lack of 
adaptability to industrial endeavors" and they attributed 
this situation to the veteran's service-connected heart 
condition.  It is observed that five statements from 
prospective employers at various establishments that were on 
file in 1994, in effect, indicate that they were unable to 
hire the veteran because of his heart disease and job 
restrictions.  

Numerous medical records were subsequently obtained including 
a September 1994 Discharge Summary from a VA medical center 
(VAMC) where the veteran related having presented to the 
primary care clinic for follow-up appointment of an upper 
gastrointestinal series where he described chest pressure 
about 1/10 at that time and an approximate five-minute 
episode of chest pain two days prior to admission when he was 
driving.  The veteran reported that at that time the pain was 
not severe and he did not seek medical attention.  It was 
noted that the veteran had a history of coronary artery 
disease with myocardial infarction times two in the past.  
The veteran was admitted to the VAMC for further cardiac 
evaluation.  Because of having several risk factors for 
coronary artery disease, including his gender, his age, a 
family history of coronary artery disease, and a previous 
history of coronary artery disease, the veteran was admitted 
to the coronary care unit where a myocardial infarction was 
ruled out by enzymes.  He underwent an exercise treadmill 
test which was suboptimal.  He exercised for 4 minutes, 27 
seconds, and the test was terminated secondary to dizziness.  
Although there were no significant electrocardiographic 
changes during the treadmill test, it was noted that it was a 
suboptimal study.  The discharge diagnosis was chest pain of 
unknown etiology.  A one-week period of convalescence was 
recommended upon discharge.

On an April 1995 VA Diseases of the Heart examination report, 
the examiner noted under "Diagnosis" that the veteran had 
coronary artery disease and atherosclerotic coronary artery 
disease due to previous myocardial infarctions.  The 
examination also noted that the veteran had stable class 2 to 
class 3 anginal picture controlled with medications.  The 
examiner stated that there was no need for any further 
work-up or any further cardiac testing at that time and noted 
that the veteran was on a medical regime and being followed 
by physicians in the area.  The examiner stated that the 
veteran should continue his scheduled follow-up.  Similar 
findings were reported by a VA examiner on a December 1996 VA 
Diseases of the Heart examination report.  The December 1996 
examiner recommended that the veteran have stress testing 
repeated every two years to assess for medication efficacy as 
well as functional capacity. 

VA outpatient treatment reports show that the veteran was 
seen in the cardiology clinic on November 1995 with 
complaints of increased chest pain.  The veteran was unable 
to complete an exercise tolerance test secondary to 
lightheadedness.  In December 1997, the veteran was admitted 
to the VAMC again with complaints of tightness in his chest 
early in the morning that began three days earlier.  The 
examiner noted that he knew the veteran well, having seen him 
in the past, and recorded the medical history on the report 
including the history of myocardial infarctions in 1972 and 
1977.  The examiner's impression included chest pain, 
myocardial infarctions times two, angina, and palpation, 
questionable paroxysmal atrial fibrillation on digoxin.  As 
part of the treatment plan, the examiner conducted several 
tests including electrocardiogram and echocardiogram.  The 
final diagnoses included left ventricle hypertrophy, 
hypertension, diastolic dysfunction, and chest pain, etiology 
unknown.

More recent VA outpatient reports, dated in 1997 and 1998, 
showed continuous follow-up for atherosclerotic heart 
disease.

With regard to the veteran's other service-connected 
disorders, a VA examiner diagnosed chronic right shoulder 
tendonitis/bursitis on an April 1995 Joints examination 
report.  On an April 1995 VA Esophagus examination report, 
the examiner diagnosed gastroesophageal reflux disease and 
possible history of peptic ulcer disease.  The examiner noted 
with regard to the service-connected reflux esophagitis that, 
"given his long history of symptoms, he most likely will 
require lifelong treatment with H2 blocker therapy in 
addition" to modification of lifestyle and antacids.  On an 
August 1997 VA Joints examination report, the examiner 
diagnosed recurrent, chronic right shoulder bursitis with 
atrophy of the right shoulder capsule area, prominent 
bilateral acromioclavicular joints.  The examiner noted that 
there was no weakness but that there was limitation of range 
of motion of the right shoulder.

In addition to demonstrating regular follow-up of several of 
the veteran's service-connected disabilities, particularly 
the service-connected heart condition, the medical evidence 
of record, specifically, a March 1999 notation of an examiner 
in a VA progressive cardiac care clinic, shows the opinion of 
a doctor who examined the veteran that the veteran was 
"totally disabled."  Although the notation did not state 
specifically that the veteran was totally disabled solely due 
to service-connected disabilities, the examiner was seeing 
the veteran at the time of this notation for his 
service-connected coronary artery disease.  Thus, the Board 
concludes -- based on the March 1999 VA physician's opinion, 
the medical evidence showing regular treatment and follow-up 
for service-connected disabilities, and the statements of 
those interviewed for the Field Examination Report that the 
veteran's "lack of adaptability to industrial endeavors" 
was attributed to his service-connected heart condition -- 
that the benefit of the doubt as to whether the total 
disability results solely from service-connected disabilities 
may be resolved in favor of the veteran in this case.  
Accordingly, the Board finds that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, and a total rating 
for compensation purposes based on individual unemployability 
may be granted.  38 U.S.C.A. §§ 501, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.16(a) (1999).


ORDER

A total rating for compensation purposes based on individual 
unemployability is granted.



			
	JOAQUIN AGUAYO-PERELES	JACK W. BLASINGAME
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals

		
	BETTINA S. CALLAWAY
Member, Board of Veterans' Appeals

			
	MARK W. GREENSTREET	MICHAEL D. LYON
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	JEFF MARTIN
Member, Board of Veterans' Appeals



 

